Title: From Thomas Jefferson to John Winn, 25 June 1823
From: Jefferson, Thomas
To: Winn, John,Rives, William Cabell

Messrs Winn, Rives. D. & J. Railey, Ormond, Branham & Nicholas.Monticello
June 25. 23.I thank you, Gentlemen, for your kind invitation to participate in the celebration of the approaching Anniversary of the birth-day of our nation. no occasion could arise of higher excitement to my feelings than one which recalls the recollections of that day; no society with which I could join more cordially than with that of my beloved neighbors, in congratulations on it’s happy issue.—but age and debility have unfitted me for scenes of festivity, and oblige me to solicit their kind excuse of my unwilling absence from that to which they now invite me; and that to the favors and attentions for which I am so much indebted to those who will be assembled, may be added their indulgence of habits of retirement, which my weakened condition imposes on me. my spirit will be with them, and my prayers ever offered to heaven for a repetition of these rejoicings thro’ long ages to come; and that the spirit of the day which gave them birth, may continue pure, strong and imperishable.For yourselves, Gentlemen, individually, be pleased to accept the assurance of my great esteem & respect.Th: Jefferson